Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1… are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 11613 to HV Corporate Concepts AG (HV).
Referring to Figures 1-6 and ¶¶ 4, 50, 54 & 57, HV discloses, as recited in claim 11, “a garment body [1]; a heater [5, 6] coupled to the garment; a heater supply cable [7, ¶ 51]… to provide… power to the heater [5, 6]; and a battery pack [2]… to power… the heater [5, 6] by way of the heater supply cable [7]; wherein the garment body includes a first compartment [3]… to hold the battery pack [2], and a second compartment [4a] in communication with the first compartment [3]… to alternatively hold the battery pack [2] such that the battery pack [2] is movable between the first [3] and second [4a] compartments while remaining coupled with the heater supply cable [7],” since the garment can be used with just one battery, which Figures 1 & 2 show can be withdrawn from pocket 3 and inserted into pocket 4a while connected to the heater supply cable 7.
As recited in claims 13 and 14, HV discloses a zippered opening to the first compartment 3, forming exactly “a constriction between the first [3] and second [4a] compartments… to inhibit… movement of the battery pack [2] between the… compartments [3 & 4a] and sized… to allow a user to pass the battery pack [2] between the first and second compartments [3 & 4a],” and a “floor of the constriction [i.e., the bottom of the zippered opening of pocket 3] is higher than a floor of the first and second compartments,” i.e., is plainly higher than the interior bottoms of pockets 3 and 4a.
As recited in claims 15 and 16, HV discloses “a battery holder [8a, see ¶ 51] configured to electrically and mechanically couple with the battery pack [2].” And the port at which cable 7 passes into the connector safety lock 8a and plug 8 assembly, forming a battery holder, is “an electrical port… connectable with the heater supply cable [7]… providing electrical power… to the heater [5, 6].” 
As recited in claim 18, HV discloses “a pass-through providing the communication between the first [3] and second [4a] compartments… sized and shaped to allow the battery pack [2] and the battery holder [8a & 8] to pass between the first [3] and second [4a] compartments while the battery pack [2] and… holder [8a & 8] are coupled,” since the two zippered openings to pockets 3 and 4a form a “pass-through” as claimed.
And as recited in claim 19, since cable 7 must pass through “a heater supply aperture in the garment body” to enter pocket 3, HV discloses “the heater supply aperture… disposed in… the first compartment [3].” 
Allowable Subject Matter
 Claims 1-11 are allowed.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786. The examiner can normally be reached M-F 8:30 am-4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/7/22